DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25th, 2020 has been entered. 
Status of Claims
This Office Action is in response to the communication filed December 22nd, 2020.
Claims 1, 4, 7, 10, 13, and 16 have been newly amended.
Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, and 17-20 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been examined in this Office Action.
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 7, and 13 recite the limitation “dynamically determining weighting assignments for the profile data items, and the profile data fields in relation to the context”, which is not properly described in the application as filed.  Although the determination of the weighting assignments is mentioned throughout the application, there is no clear explanation as to how the weighting assignments are determined.  For example, [0011], [0061], [0067], [0069], and [0073] of the applicant’s specification make note of the assignments being determined at a high level of generality, but do not provide any description or algorithm that would explain the mechanism behind the determination of the dynamic weighting assignments.  Likewise, [0069] makes note that the weights are dynamic in nature, but the process by which the weights are determined is still unclear.  
Dependent claims 2-6, 8-12, and 14-20 are rejected for incorporating the deficiencies of their respective independent claims.
Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claims recite subject matter within a statutory category as a process (claims 1-6), and machine (claims 7-20), which recite steps of identifying profile fields of a patient profile, identifying profile data items and parameters for each field, generating a patient summary, determining a context of a patient, determining weighting assignments, populating the profile fields with the profile data items, and rendering the patient summary wherein only context relevant data is rendered.  
The steps of identifying profile fields of a patient profile, identifying profile data items and parameters for each field, generating a patient summary, determining a context of a patient, determining weighting assignments, populating the profile fields with the profile data items, and rendering the patient summary wherein only context relevant data is rendered, under the broadest reasonable interpretation, include organizing human activity because in this case, the claims involve a series of steps for organizing patient data into a profile, generating a summary of patient data, and connecting doctors to patients based on the profile.  See MPEP 2106.04 II Certain Methods of Organizing Human Activity, D. Concepts related to tracking or organizing information.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-6, 8-12, and 14-20, reciting particular aspects of how patient data may be weighted and organized, generating a timeline for patient-doctor interaction, and determining a location of a doctor corresponding to a patient profile, amounts to methods of organizing human activity).  

amount to mere instructions to apply an exception (such as recitation of a processor configured to perform a set of instructions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0087], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of determining a location of a doctor amounts to mere data gathering, recitation of storing journal information in a database amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as limiting the abstract idea of collecting information, manipulating it, and displaying certain results of the collection and analysis to data related to patient or healthcare information, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-6, 8, 10-12, 14, and 16-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-6, 8-12, and 14-18, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-3, 5-6, 8-9, 11-12, 14-15, and 17-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 4-6, 8, 10-12, 14, and 16-20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating a patient profile and doctor-patient timeline, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing journal information in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims such as claims 2-6, 8-12, and 14-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as generating a patient profile and doctor-patient timeline, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing journal information in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the 
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (US. Pub. No. 2017/0124269 A1) in view of Csurka (US Pub. No. 2014/0350961 A1).
Regarding claims 1, 7, and 13, McNair teaches a method comprising:
Generating a synthesized context-aware rendition of a patient summary from the profile data items and the profile data parameters, wherein the generating includes determining a context of a patient, wherein the context includes at least one of a patient location, a current season, or a patient travel history
McNair teaches generating context-aware support information to clinicians by using patient care information ([0004]) and relevant clinical concepts (equivalent to determining a context; [0064]), and using information such as a patient’s location in determining the context ([0048])
Rendering the synthesized context-aware rendition of the patient summary in a context-aware view for a doctor-patient interaction, wherein only context relevant data is rendered
[0088] and Fig. 3A teach only the context-aware data (referred to as “concepts” by McNair) are assembled into consumable content to be used as patient information (equivalent to a patient summary).
McNair does not explicitly teach, but Csurka teaches
Identifying profile fields of a patient profile
Csurka teaches using OCR and metadata to recognize dates and locations, information about the practitioner, handwritten text, and images (equivalent to profile fields; [0065])
Identifying profile data items and profile data parameters for each profile field
Csurka teaches retrieving the information found in the profile fields (equivalent to profile data items and profile data parameters; [0065])
Dynamically determining weighting assignments for the profile data items, and the profile fields in relation to the context
Csurka teaches weighting assignments are determined for elements extracted from the patient profile (such as the dates, locations, and other information in [0065]) in relation to the context ([0076])
populating the profile fields with the profile data items
Csurka teaches populating profile fields in a patient summary with the retrieved profile data items ([0038] and Fig. 5)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair to have incorporated the weighting and profile system of Csurka with the motivation to express whether certain data are relevant to a patient or not, as observed by Csurka in [0076].
Regarding claims 2, 8, and 14, McNair and Csurka teach the limitations of claims 1, 7, and 13. Csurka further teaches:
In response to determining the weighting assignments in relation to the context, assigning weights to the profile data items, the profile data parameters, and knowledge/reference data items.
[0076] teaches weighting assignments are determined in relation to the context to mark the relevance of patient profile elements and other data
[0079] teaches the weight values are aggregated with their corresponding data elements in the patient profile
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to have incorporated the weighting system of Csurka with the motivation to express whether certain data are relevant to a patient or not, as observed by Csurka in [0076].
Regarding claims 3, 9, and 15, McNair and Csurka teach the limitations of claims 2, 8, and 14.  Csurka further teaches:
wherein determining the weighting assignments is determined based on a frequency of use, 
[0085] teaches the weighting assignments depends on frequency of use
a latest use,
[0065] teaches the weighting assignments depends on the date of use
determination of various heat maps to understand usage and behavior, 
[0089] teaches the weighting assignments depends on determination of frequency histograms to understand usage and behavior
location, 
[0100] teaches the weighting assignments depends on location
specialty, 
[0100] teaches the weighting assignments depends on specialty
and current condition of the patient
[0104] teaches the weighting assignments depends on condition of the patient
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to have incorporated the weighting system of Csurka with the motivation to express whether certain data are relevant to a patient or not, as observed by Csurka in [0076].
Regarding claims 4, 10, and 16, McNair and Csurka teach the limitations of claims 3, 9, and 15.  Csurka further teaches:
Generating an interactive time-line view for a doctor-patient interaction from an observation profile
[0134] and Fig. 5 teach generation of an interactive timeline for doctor-patient interaction in an observation profile
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to incorporate the timeline of Csurka with the motivation to show changes in a patient’s condition over time, as observed by Csurka in [0134].
Regarding claims 5, 11, and 17, McNair and Csurka teach the limitations of claims 4, 10, and 16.  Csurka further teaches:
the observation profile changes in vitals, inputs, outputs in response to change in dosage of prescribed medicine, in response to change in filtering parameters for labs, vitals, and diagnostics
[0134] and Fig. 5 teach the observation profile changes in response to changes in patient medications and changes in filtering parameters for lab results, vitals, and diagnostics
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to incorporate the timeline of Csurka with the motivation to show changes in a patient’s condition over time, as observed by Csurka in [0134].
Regarding claims 6, 12, and 18, McNair and Csurka teach the limitations of claims 1, 7, and 13.  Csurka further teaches:
Determining a location of a doctor corresponding to the patient profile assessing a smart synthesized system, 
[0100] teaches determining the location of a doctor corresponding to the patient profile based on certain factors
wherein factors in determining the location of the doctor include care settings, 
[0026] teaches one such factor may be patient treatments
seasons, 
[0030] teaches another such factor may be patient event dates
external conditions, 
[0028] teaches another such factor may be external conditions, such as other conditions from different stages in the patient’s life
and seriousness of the condition of the patient
[0029] teaches another such factor may be numerical values which denote the seriousness of the condition of the patient
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to have incorporated the location determination of Csurka with the motivation to locate a doctor who specializes in relevant forms of treatment, as observed by Csurka in [0100].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNair (US. Pub. No. 2017/0124269 A1) in view of Csurka (US Pub. No. 2014/0350961 A1), in further view of Zakim (US Pat. 7,379,885).
Regarding claim 19, McNair and Csurka teach the limitations of claim 13.  McNair and Csurka do not explicitly teach, but Zakim teaches:
Storing, in an information database, journal information relating to diseases and treatment plans for the diseases, and case studies’ information relating to the disease and treatment plans
Col. 24, ln. 14-15 teaches storing, in a database, journal information relating to treatment plans and case studies related to a patient’s medical condition

Regarding claim 20, McNair and Csurka teach the limitations of claim 17.  McNair does not explicitly teach, but Csurka and Zakim teach:
Displaying, on the interactive time-line view, the changes in vitals, intake output, labs, or similar data in an empirical format and a predictive format
Fig. 5 of Csurka teaches displaying an interactive timeline view with changes in vitals, lab results, and other similar data in an empirical format
Col. 34, ln. 7-10 of Zakim teaches a predictive format for the patient data
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the patient profile of McNair and Csurka to incorporate the interactive timeline of Csurka and the predictive format of Zakim with the motivation to predict the outcomes of various treatments performed on patients.
Response to Arguments and Amendments
Applicant’s arguments and amendments filed December 22, 2020 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Regarding 101, Applicant argues the claims as amended obviate the rejection.  It is noted that the 101 rejection has been updated to specifically address the amended limitations.
Regarding organizing human activity, Applicant argues that the activity of generating a synthesized context-aware rendition of a patient summary cannot be considered an abstract component 
Regarding integration of the abstract idea into a practical application, Applicant argues the claim is patent eligible because it recites a specific improvement over prior art systems by improving determining and presenting relevant data to clinicians.  Examiner respectfully disagrees.  The claims must reflect an improvement to the computer hardware itself.  Applicant’s Specification [0017] identifies problems directed to the gathering and presentation of context-relevant patient data, however neither the problems as outlined in the specification nor the features of the instant application appear to address existing problems with the computer itself, but instead address the surrounding collection and organization of data.  Examiner respectfully submits that even assuming arguendo that the specification is directed to problems and solutions regarding the computer hardware itself, the claims do not reflect meaningful limits which would prohibit the process from being an abstract idea of organizing human activity, but for the recitation of the generic computer components.  For these reasons, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding 103, Applicant argues the withdrawal of the rejections in light of the amended claims.  It is noted that the 103 rejections have been updated to specifically address the amended claim language.
Conclusion






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686